Mr. Justice Baker delivered the opinion of the court. The claim of the plaintiffs in this case was that the defendant, Peter F. Deahl, employed them to secure a renewal or extension for five years at five per cent, of a loan of $12,000, secured by mortgage on certain real estate, and agreed to pay them a commission of one and one-half per cent, therefor; that plaintiffs under such employment secured a person ready, able and willing to so extend or renew said loan, but defendant refused to carry out the agreement on his part. The defendant denied that he employed the plaintiffs to secure" an extension or renewal of said loan. The real estate on which said loan was secured was owned by defendant and his brother, Uriah S. Deahl, and on it there was a mortgage for $15,000, made by a former owner, which fell due November 1, 1909. The Deahls authorized one Durland to secure and submit to them propositions for a renewal of the loan, and he secured from the plaintiffs and submitted to the Deahls, September 1, 1909, an offer to secure a renewal for five years at five per cent, and one and a half per cent, commission if $3,000 was paid on the principal. Schweizer, assistant manager of the loan department of the plaintiffs, testified that September 21,1909, Peter Deahl telephoned him that he had received from Durland plaintiffs’ proposition for the renewal of said loan for $12,000 at five per cent, and one and a half per cent, commission, and thought the commission pretty high; that witness answered that it was impossible to make better terms and Deahl replied, “All right then, go ahead.” Peter Deahl denied that he had any such conversation by telephone or otherwise with Schweizer. There is in.the record some evidence tending to corroborate Deahl and other evidence tending to corroborate Schweizer. We think that the question whether Peter Deahl employed plaintiffs to secure a renewal or extension of the loan for $12,000 on the terms stated by Schweizer is one of conflicting testimony, where the finding of the court is conclusive. The fact that Uriah S. Deahl was the owner of an undivided half of the mortgaged premises and that Peter had no authority to contract for Uriah does not affect the question of Peter’s liability on his contract. Finding no error in the record,, the judgment is affirmed. Affirmed. Nunc pro tunc as of January 9, 1911.